Exhibit 10.1

NAVIENT CORPORATION
2014 OMNIBUS INCENTIVE PLAN

Amended and Restated as of May 24, 2018

 

 

--------------------------------------------------------------------------------

 

NAVIENT CORPORATION

2014 OMNIBUS INCENTIVE PLAN

Table of Contents

 

Page

1.

Plan

1

2.

Objectives

1

3.

Definitions

1

4.

Eligibility

5

5.

Common Stock Available for Awards

5

6.

Administration

6

7.

Delegation of Authority

7

8.

Employee Awards

7

9.

Director Awards

10

10.

Award Payment; Dividends and Dividend Equivalents

10

11.

Option Exercise

11

12.

Taxes

11

13.

Amendment, Modification, Suspension or Termination

11

14.

Assignability

11

15.

Adjustments

12

16.

Restrictions

13

17.

Unfunded Plan

13

18.

Code Section 409A

14

19.

Awards to Foreign Nationals and Employees Outside the United States

14

20.

Governing Law

14

21.

Right to Continued Service or Employment

14

22.

Usage

15

23.

Headings

15

24.

Effectiveness

15

 

 

i

--------------------------------------------------------------------------------

 

NAVIENT CORPORATION

2014 OMNIBUS INCENTIVE PLAN

1.Plan

Navient Corporation, a Delaware corporation (the “Company”), established this
Navient Corporation 2014 Omnibus Incentive Plan (this “Plan”), effective as of
April 7, 2014 (the “Effective Date”).  The Company amended and restated the Plan
effective April 6, 2015, to impose a minimum vesting requirement on stock
options and stock appreciation rights granted under the Plan, and to clarify the
Plan’s restrictions on share recycling, and again on April 4, 2017 to add shares
to the Plan and make certain other changes.  The Company amended and restated
the Plan again effective May 24, 2018, to clarify the definition of Good
Reason.  This Plan shall continue in effect for a term of 10 years after the
Effective Date unless sooner terminated by action of the Board of Directors of
the Company.

2.Objectives

This Plan is designed to attract and retain employees of the Company and its
Subsidiaries (as defined herein), to attract and retain qualified non-employee
directors of the Company, to encourage the sense of proprietorship of such
employees and directors and to stimulate the active interest of such persons in
the development and financial success of the Company and its
Subsidiaries.  These objectives are to be accomplished by making Awards under
this Plan and thereby providing Participants (as defined herein) with a
proprietary interest in the growth and performance of the Company and its
Subsidiaries.

3.Definitions. As used herein, the terms set forth below shall have the
following respective meanings:

“Authorized Officer” means the Chairman of the Board, the Chief Executive
Officer of the Company or the senior human resources officer of the Company (or
any other senior officer of the Company to whom any of such individuals shall
delegate the authority to execute any Award Agreement).

“Award” means the grant of any Option, Stock Appreciation Right, Stock Award, or
Cash Award, any of which may be structured as a Performance Award, whether
granted singly, in combination or in tandem, to a Participant pursuant to such
applicable terms, conditions, and limitations as the Committee may establish in
accordance with the objectives of this Plan.

“Award Agreement” means the document (in written or electronic form)
communicating the terms, conditions and limitations applicable to an Award.  The
Committee may, in its discretion, require that the Participant execute such
Award Agreement, or may provide for procedures through which Award Agreements
are made available but not executed.  Any Participant who is granted an Award
and who does not affirmatively reject the applicable Award Agreement shall be
deemed to have accepted the terms of Award as embodied in the Award Agreement.

“Board” means the Board of Directors of the Company.

“Cash Award” means an Award denominated in cash.

“Cause” means, unless otherwise defined in an award agreement, either (i) a
willful and continuing failure of a Participant to perform substantially his
duties and responsibilities (other than as a result of the Participant’s death
or Disability) and, if in the judgment of the Committee such willful and
continuing failure may be cured by a Participant, that such failure has not been
cured by the Participant within ten (10) business days after written notice of
such was given to the Participant by the Committee, or (ii) that the Participant
has committed an act of Misconduct (as defined below).

1

--------------------------------------------------------------------------------

 

“Change in Control” means an occurrence of any of the following events: (a) an
acquisition (other than directly from the Company) of any voting securities of
the Company (the “Voting Securities”) by any “person or group” (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act) other than an
employee benefit plan of the Company, immediately after which such person or
group has “Beneficial Ownership” (within the meaning of Rule 13d-3 under the
Exchange Act) of more than fifty percent (50%) of the combined voting power of
the Company’s then outstanding Voting Securities; or (b) the consummation of (i)
a merger, consolidation or reorganization involving the Company, unless either
(A) the shareholders of the Company immediately before such merger,
consolidation or reorganization own, directly or indirectly immediately
following such merger, consolidation or reorganization, at least seventy-five
percent (75%) of the combined voting power of the company resulting from such
merger, consolidation or reorganization (the “Surviving Company”) in
substantially the same proportion as their ownership immediately before such
merger, consolidation or reorganization, or (B) at least a majority of the
members of the Board of Directors of the Surviving Company were directors of the
Company immediately prior to the execution of the agreement providing for such
merger, consolidation or reorganization, or (ii) a complete liquidation or
dissolution of the Company. Notwithstanding the foregoing, if an Award is
subject to Code Section 409A, the definition of Change in Control shall conform
to the requirements of Treasury Regulation § 1.409A-3(i)(5)(i).

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Committee” means the Compensation and Personnel Committee of the Board, and any
successor committee thereto or such other committee of the Board as may be
designated by the Board to administer this Plan in whole or in part including
any subcommittee of the Board as designated by the Board.

“Common Stock” means the Common Stock, par value $0.01 per share, of the
Company.

“Company” means Navient Corporation, a Delaware corporation, or any successor
thereto.

“Covered Employee” means any Employee who is or may be a “covered employee,” as
defined in Code Section 162(m).

“Director” means an individual serving as a member of the Board who is not an
Employee and an individual who has agreed to become a director of the Company or
any of its Subsidiaries and actually becomes such a director following such date
of agreement.

“Director Award” means the grant of any Award (other than an Incentive Stock
Option), whether granted singly, in combination, or in tandem, to a Participant
who is a Director pursuant to such applicable terms, conditions, and limitations
established by the Outside Board.

“Disability” means (1) if the Participant is an Employee, a disability that
entitles the Employee to benefits under the Company’s long-term disability plan,
as may be in effect from time to time, as determined by the plan administrator
of the long-term disability plan or (2) if the Participant is a Director, a
disability whereby the Director is unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
that can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months.  Notwithstanding the foregoing, if
an Award is subject to Code Section 409A, the definition of Disability shall
conform to the requirements of Treasury Regulation § 1.409A-3(i)(4)(i).

“Dividend Equivalents” means, in the case of Restricted Stock Units or
Performance Units, an amount equal to all dividends and other distributions (or
the economic equivalent thereof) that are payable to shareholders of record
during the Restriction Period or performance period, as applicable, on a like
number of shares of Common Stock that are subject to the Award.

2

--------------------------------------------------------------------------------

 

“Employee” means (i) an employee of the Company or any of its Subsidiaries, and
(ii) an individual who has agreed to become an employee of the Company or any of
its Subsidiaries and actually becomes such an employee following such date of
agreement.

“Employee Award” means the grant of any Award, whether granted singly, in
combination, or in tandem, to an Employee pursuant to such applicable terms,
conditions, and limitations established by the Committee.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.

“Exercise Price” means the price at which a Participant may exercise his right
to receive cash or Common Stock, as applicable, under the terms of an Award.

“Fair Market Value” of a share of Common Stock means, as of a particular date,
(1) if shares of Common Stock are listed on a national securities exchange, the
closing sales price per share of Common Stock on the consolidated transaction
reporting system for the principal national securities exchange on which shares
of Common Stock are listed on that date, or, if there shall have been no such
sale so reported on that date, on the last preceding date on which such a sale
was so reported, (2) if the Common Stock is not so listed, the average of the
closing bid and asked price on that date, or, if there are no quotations
available for such date, on the last preceding date on which such quotations
shall be available, as reported by an inter-dealer quotation system, (3) if
shares of Common Stock are not publicly traded, the most recent value determined
by an independent appraiser appointed by the Committee for such purpose, or (4)
if none of the above are applicable, the fair market value of a share of Common
Stock as determined in good faith by the Committee.

“Good Reason” means, unless otherwise defined in an award agreement, a
Participant’s resignation from his or her employment due to (a) a material
reduction in the position or responsibilities of the Participant; (b) a material
reduction in the Participant’s annual base salary or a material reduction in the
Participant’s compensation arrangements or benefits (provided that variability
in the value of stock-based compensation or in the compensation provided under
the Plan (or any similar incentive plan adopted by the Company from time to
time) shall not be deemed to cause a material reduction in compensation); or
(c) a relocation of the Participant’s primary work location to a distance of
more than seventy-five (75) miles from its location as of the date of this
amendment and restatement of the Plan without the consent of the Participant,
unless such relocation results in the Participant’s primary work location being
closer to the Participant’s then primary residence or does not substantially
increase the average commuting time of the Participant.

“Grant Date” means the date an Award is granted to a Participant pursuant to
this Plan.

“Incentive Stock Option” means an Option that is intended to comply with the
requirements set forth in Code Section 422.

“Misconduct” means (a) an act of embezzlement, fraud, dishonesty, nonpayment of
any obligation owed to the Company (or a Subsidiary), breach of fiduciary duty
or deliberate disregard of Company (or Subsidiary) rules; an unauthorized
disclosure of any Company (or Subsidiary) trade secret or confidential
information; any conduct constituting unfair competition; inducing any customer
of the Company (or a Subsidiary) to breach a contract with the Company (or a
Subsidiary) or any principal for whom the Company (or a Subsidiary) acts as
agent to terminate such agency relationship; or engaging in any other act or
conduct proscribed by the senior human resources officer as Misconduct.

“Nonqualified Stock Option” means an Option that is not intended to comply with
the requirements set forth in Code Section 422.

“Option” means a right to purchase a specified number of shares of Common Stock
at a specified Exercise Price, which is either an Incentive Stock Option or a
Nonqualified Stock Option.

3

--------------------------------------------------------------------------------

 

“Outside Board” means the Board, excluding any member of the Board who is also
an Employee, or any authorized delegate thereof consisting solely of one or more
nonemployee Directors.

“Participant” means an Employee or Director to whom an Award has been made under
this Plan.

“Performance Award” means an Award made pursuant to this Plan to a Participant
which is subject to the attainment of one or more Performance Goals.

“Performance-Based Equity Award” means a Performance Award other than a Cash
Award.

“Performance Goal” means one or more standards established by the Committee to
determine in whole or in part whether a Performance Award shall be earned.

“Performance Unit” means a unit evidencing the right to receive in specified
circumstances an amount of cash or one share of Common Stock or equivalent value
in cash, the value of which at the time it is settled is determined as a
function of the extent to which established performance criteria have been
satisfied.

“Performance Unit Award” means an Award in the form of Performance Units.

“Qualified Performance Awards” has the meaning set forth in Paragraph
8(a)(vii)(B).

“Restricted Stock” means a share of Common Stock that is restricted or subject
to forfeiture provisions.

“Restricted Stock Award” means an Award in the form of Restricted Stock.

“Restricted Stock Unit” means a unit evidencing the right to receive in
specified circumstances one share of Common Stock or equivalent value in cash
that is restricted or subject to forfeiture provisions.

“Restricted Stock Unit Award” means an Award in the form of Restricted Stock
Units.

“Restriction Period” means a period of time beginning as of the date upon which
a Restricted Stock Award or Restricted Stock Unit Award is made pursuant to this
Plan and ending as of the date upon which such Award is no longer restricted or
subject to forfeiture provisions.

“Retirement” means a Participant’s termination of employment with the Company
(or a Subsidiary) in which the Participant meets the Company’s retirement
eligibility requirements under the Company’s retirement eligibility policy in
effect as of the Grant Date, which shall be determined by the Company in its
sole discretion.

“Stock Appreciation Right” or “SAR” means a right to receive a payment, in cash
or Common Stock, equal to the excess of the Fair Market Value of a specified
number of shares of Common Stock on the date the right is exercised over a
specified Exercise Price.

“Stock Award” means an Award in the form of shares of Common Stock, including a
Restricted Stock Award, and a Restricted Stock Unit Award or Performance Unit
Award that may be settled in shares of Common Stock, and excluding Options and
SARs.

“Stock-Based Award Limitations” has the meaning set forth in Paragraph 5.

“Subsidiary” means (1) in the case of a corporation, any corporation of which
the Company directly or indirectly owns shares representing 50% or more of the
combined voting power of the shares of all classes or series of capital stock of
such corporation which have the right to vote generally on matters submitted to
a vote of the shareholders of such corporation, and (2) in the case of a
partnership or other

4

--------------------------------------------------------------------------------

 

business entity not organized as a corporation, any such business entity of
which the Company directly or indirectly owns 50% or more of the voting, capital
or profits interests (whether in the form of partnership interests, membership
interests or otherwise).

“Time-Based Equity Award” means any Stock Award, Option or SAR, other than a
Performance Award.

4.Eligibility

(a)Employees.  All Employees are eligible for Employee Awards under this Plan,
provided, however, that if the Committee makes an Employee Award to an
individual whom it expects to become an Employee following the Grant Date of
such Award, such Award shall be subject to (among other terms and conditions)
the individual actually becoming an Employee.

(b)Directors.  All Directors are eligible for Director Awards under this Plan,
provided, however, that if the Outside Board makes a Director Award to an
individual whom it expects to become a Director following the Grant Date of such
Award, such Award shall be subject to (among other terms and conditions) the
individual actually becoming a Director.

The Committee (or the Outside Board, in the case of Director Awards) shall
determine the type or types of Awards to be made under this Plan and shall
designate from time to time the Employees or Directors who are to be granted
Awards under this Plan.

5.Common Stock Available for Awards

Subject to the provisions of Paragraph 15 hereof, there shall be available for
Awards under this Plan granted wholly or partly in Common Stock (including
rights or Options that may be exercised for or settled in Common Stock) an
aggregate of 55,000,000 shares (the “Maximum Share Limit”), consisting of (i)
10,000,000 shares of Common Stock newly authorized for issuance and subject to
approval of the Company’s shareholders at the Company’s 2017 annual meeting, and
(ii) 45,000,000 shares of Common Stock previously authorized for issuance. All
of the shares of Common Stock authorized for issuance under the Plan shall be
available for Incentive Stock Options.  Each Stock Award granted under this Plan
shall be counted against the Maximum Share Limit as one share of Common Stock;
each Option and SAR shall be counted against the Maximum Share Limit as one
share of Common Stock.

Awards settled in cash shall not reduce the Maximum Share Limit under the
Plan.  If an Award expires or is terminated, cancelled or forfeited, the shares
of Common Stock associated with the expired, terminated, cancelled or forfeited
Awards shall again be available for Awards under the Plan, and the Maximum Share
Limit shall be increased by the same amount as such shares were counted against
the Maximum Share Limit (i.e., increased by one share of Common Stock, if a
Stock Award, and one share of Common Stock, if an Option or SAR).  The following
shares of Common Stock shall not become available again for issuance under the
Plan:

(a)Shares of Common Stock that have been retained or withheld by the Company in
payment or satisfaction of the Exercise Price, purchase price or tax withholding
obligation of an Award;

(b) Shares of Common Stock that have been delivered (either actually or by
attestation) to the Company in payment or satisfaction of the Exercise Price,
purchase price or tax withholding obligation of an Award;

(c)Shares of Common Stock tendered or withheld in payment of an Option; and;

(d)Shares repurchased by the Company with Option proceeds.

5

--------------------------------------------------------------------------------

 

In addition, shares of Common Stock covered by a SAR, to the extent the SAR is
exercised and settled in shares of Common Stock, and whether or not shares of
Common Stock are actually issued to the Participant upon exercise of the SAR,
shall be considered issued or transferred pursuant to the Plan.

The Board and the appropriate officers of the Company shall from time to time
take whatever actions are necessary to file any required documents with
governmental authorities, stock exchanges and transaction reporting systems to
ensure that shares of Common Stock are available for issuance pursuant to
Awards.

Notwithstanding anything to the contrary contained in this Plan, the following
limitations shall apply to any Awards made hereunder:

(a)No Employee may be granted during any calendar year Awards exercisable,
covering or relating to more than 2,500,000 shares of Common Stock (the
“Stock-Based Award Limitation”); and

(b)No Employee may be granted during any calendar year (1) Cash Awards or (2)
Restricted Stock Unit Awards or Performance Unit Awards that may be settled
solely in cash, having a value determined on the Grant Date in excess of
$5,000,000.

6.Administration

(a)Authority of the Committee.  Except as otherwise provided in this Plan with
respect to actions or determinations by the Board, this Plan shall be
administered by the Committee; provided, however, that (i) any and all members
of the Committee shall satisfy any independence requirements prescribed by any
stock exchange on which the Company lists its Common Stock; (ii) Awards may be
granted to individuals who are subject to Section 16(b) of the Exchange Act only
if the Committee is comprised solely of two or more “Non-Employee Directors” as
defined in Securities and Exchange Commission Rule 16b-3 (as amended from time
to time, and any successor rule, regulation or statute fulfilling the same or
similar function); and (iii) any Award intended to qualify for the
“performance-based compensation” exception under Code Section 162(m) shall be
granted only if the Committee is comprised solely of two or more “outside
directors” within the meaning of Code Section 162(m) and regulations pursuant
thereto.  Subject to the provisions hereof, the Committee shall have full and
exclusive power and authority to administer this Plan and to take all actions
that are specifically contemplated hereby or are necessary or appropriate in
connection with the administration hereof.  The Committee shall also have full
and exclusive power to interpret this Plan and to adopt such rules, regulations
and guidelines for carrying out this Plan as it may deem necessary or proper,
all of which powers shall be exercised in the best interests of the Company and
in keeping with the objectives of this Plan.  Subject to Paragraph 6(c) hereof,
the Committee may, in its discretion, (x) provide for the extension of the
exercisability of an Award; provided, however, that no such action shall permit
the term of any Option to be greater than 10 years from its Grant Date; (y) in
the event of death or Disability, accelerate the vesting or exercisability of an
Award, eliminate or make less restrictive any restrictions contained in an
Award, waive any restriction or other provision of this Plan or an Award or
otherwise amend or modify an Award in any manner that is, in either case,
(1) not adverse to the Participant to whom such Award was granted, or
(2) consented to by such Participant; or (z) in the event of a Change in
Control, take any action authorized by Paragraph 16 hereof.  The Committee may
correct any defect or supply any omission or reconcile any inconsistency in this
Plan or in any Award Agreement in the manner and to the extent the Committee
deems necessary or desirable to further this Plan’s purposes.  Any decision of
the Committee in the interpretation and administration of this Plan shall lie
within its sole and absolute discretion and shall be final, conclusive and
binding on all parties concerned.  The Outside Board shall have the same powers
as the Committee with respect to Director Awards.

(b)Indemnity.  No member of the Board or the Committee or officer of the Company
to whom the Committee has delegated authority in accordance with the provisions
of Paragraph 7

6

--------------------------------------------------------------------------------

 

of this Plan shall be liable for anything done or omitted to be done by him, by
any member of the Board or the Committee or by any officer of the Company in
connection with the performance of any duties under this Plan, except for his
own willful misconduct or as expressly provided by statute.

(c)Prohibition on Repricing of Awards.  Subject to the provisions of
Paragraph 15 hereof, the terms of outstanding Award Agreements may not be
amended without the approval of the Company’s shareholders so as to (i) reduce
the Exercise Price of any outstanding Options or SARs or (ii) cancel any
outstanding Options or SARs in exchange for cash or other Awards, or Options or
SARs with an Exercise Price that is less than the Exercise Price of the original
Options or SARs.

(d)Minimum Vesting Period. Each Stock Award, Option and SAR shall have a minimum
vesting period of one year from the date of grant. The foregoing
notwithstanding, 5% of the total number of shares of Common Stock available for
issuance under this Plan shall not be subject to the minimum vesting requirement
described in the preceding sentence.

7.Delegation of Authority

The Committee may delegate any of its authority to grant Awards to Employees who
are not subject to Section 16(b) of the Exchange Act, subject to Paragraph 6(a)
above, to the Board or to any other committee of the Board, provided such
delegation is made in writing and specifically sets forth such delegated
authority.  The Committee may also delegate to an Authorized Officer authority
to execute on behalf of the Company any Award Agreement.  The Committee and the
Board, as applicable, may engage or authorize the engagement of a third party
administrator to carry out administrative functions under this Plan.  Any such
delegation hereunder shall only be made to the extent permitted by applicable
law.

8.Employee Awards

(a)The Committee shall determine the type or types of Employee Awards to be made
under this Plan and shall designate from time to time the Employees who are to
be the recipients of such Awards.  Each Award shall be embodied in an Award
Agreement, which shall contain such terms, conditions and limitations as shall
be determined by the Committee, in its sole discretion, and, if required by the
Committee, shall be signed by the Participant to whom the Award is granted and
by an Authorized Officer for and on behalf of the Company.  Awards may consist
of those listed in this Paragraph 8(a) hereof and may be granted singly, in
combination or in tandem.  Awards may also be made in combination or in tandem
with, in replacement of, or as alternatives to, grants or rights under this Plan
or any other plan of the Company or any of its Subsidiaries, including the plan
of any acquired entity; provided, however, that, except as contemplated in
Paragraph 15 hereof, no Option or SAR may be issued in exchange for the
cancellation of an Option or SAR with a higher Exercise Price nor may the
Exercise Price of any Option or SAR be reduced.  All or part of an Award may be
subject to conditions established by the Committee.  Upon the termination of
employment by a Participant who is an Employee, any unexercised, unvested or
unpaid Awards shall be treated as set forth in the applicable Award Agreement or
in any other written agreement the Company has entered into with the
Participant.

(i)Options.  An Employee Award may be in the form of an Option.  An Option
awarded pursuant to this Plan may consist of either an Incentive Stock Option or
a Nonqualified Stock Option.  The price at which shares of Common Stock may be
purchased upon the exercise of an Option shall be not less than the Fair Market
Value of the Common Stock on the Grant Date.  The term of an Option shall not
exceed 10 years from the Grant Date.  Options may not include provisions that
“reload” the Option upon exercise.  Subject to the foregoing provisions,
including the minimum vesting requirement described in this Paragraph 8(a), the
terms, conditions and limitations applicable to any Option, including, but not
limited to, the term of any Option and the date or dates upon which the Option
becomes vested and exercisable, shall be determined by the Committee.

7

--------------------------------------------------------------------------------

 

(ii)Stock Appreciation Rights.  An Employee Award may be in the form of an
SAR.  The Exercise Price for an SAR shall not be less than the Fair Market Value
of the Common Stock on the Grant Date.  The holder of a tandem SAR may elect to
exercise either the Option or the SAR, but not both.  The exercise period for an
SAR shall extend no more than 10 years after the Grant Date.  SARs may not
include provisions that “reload” the SAR upon exercise. Subject to the foregoing
provisions, including the minimum vesting requirement described in this
Paragraph 8(a), the terms, conditions, and limitations applicable to any SAR,
including, but not limited to, the term of any SAR and the date or dates upon
which the SAR becomes vested and exercisable, shall be determined by the
Committee.

(iii)Stock Awards.  An Employee Award may be in the form of a Stock Award.  The
terms, conditions and limitations applicable to any Stock Award, including, but
not limited to, vesting or other restrictions, shall be determined by the
Committee, and subject to the minimum Restriction Period and performance period
requirements and any other applicable requirements described in this Paragraph
8(a).

(iv)Restricted Stock Unit Awards.  An Employee Award may be in the form of a
Restricted Stock Unit Award.  The terms, conditions and limitations applicable
to a Restricted Stock Unit Award, including, but not limited to, the Restriction
Period and the right to receive Dividend Equivalents, if any, shall be
determined by the Committee.  Subject to the terms of this Plan, the Committee,
in its sole discretion, may settle Restricted Stock Units in the form of cash or
in shares of Common Stock (or in a combination thereof) equal to the value of
the vested Restricted Stock Units.

(v)Performance Unit Awards.  An Employee Award may be in the form of a
Performance Unit Award.  Each Performance Unit shall have an initial value that
is established by the Committee on the Grant Date.  Subject to the terms of this
Plan, after the applicable performance period has ended, the Participant shall
be entitled to receive settlement of the value and number of Performance Units
earned by the Participant over the performance period, to be determined as a
function of the extent to which the corresponding performance goals have been
achieved.  Settlement of earned Performance Units shall be as determined by the
Committee and as evidenced in an Award Agreement.  Subject to the terms of this
Plan, the Committee, in its sole discretion, may settle earned Performance Units
in the form of cash or in shares of Common Stock (or in a combination thereof)
equal to the value of the earned Performance Units as soon as practicable after
the end of the performance period and following the Committee’s determination of
actual performance against the performance measures and related goals
established by the Committee.  The terms, conditions and limitations applicable
to a Performance Unit Award, including, but not limited to, the Restriction
Period and the right to Dividend Equivalents, if any, shall be determined by the
Committee.

(vi)Cash Awards.  An Employee Award may be in the form of a Cash Award.  The
terms, conditions and limitations applicable to a Cash Award, including, but not
limited to, vesting or other restrictions, shall be determined by the Committee.

(b)Performance Awards.  Without limiting the type or number of Awards that may
be made under the other provisions of this Plan, any Employee Award granted
under this Plan may be structured as a Performance Award.  The terms, conditions
and limitations applicable to an Award that is a Performance Award shall be
determined by the Committee.  The Committee shall set Performance Goals in its
discretion which, depending on the extent to which they are met, will determine
the value and/or amount of Performance Awards that will be paid out to the
Participant and/or the portion of an Award that may be exercised.

(i)Nonqualified Performance Awards.  Performance Awards granted to Employees
that are not intended to qualify as qualified performance-based compensation

8

--------------------------------------------------------------------------------

 

under Code Section 162(m) shall be based on achievement of such Performance
Goals and be subject to such terms, conditions and restrictions as the Committee
or its delegate shall determine.

(ii)Qualified Performance Awards.  Performance Awards granted to Employees under
this Plan that are intended to qualify as qualified performance-based
compensation under Code Section 162(m) shall be paid, vested or otherwise
deliverable solely on account of the attainment of one or more pre-established,
objective Performance Goals established by the Committee prior to the earlier to
occur of (1) 90 days after the commencement of the period of service to which
the Performance Goal relates and (2) the lapse of 25% of the period of service
(as scheduled in good faith at the time the goal is established), and in any
event while the outcome is substantially uncertain.  A Performance Goal is
objective if a third party having knowledge of the relevant facts could
determine whether the goal is met.  One or more of such goals may apply to the
Employee, one or more business units, divisions or sectors of the Company, or
the Company as a whole, and if so desired by the Committee, by comparison with a
peer group of companies.  A Performance Goal shall include one or more of the
following: (a) cash flow (including operating cash flow, free cash flow, cash
flow return on capital, or cash flow per share), (b) core earnings per share
(including earnings before interest, taxes, depreciation and amortization), (c)
return measures (including return on assets, capital, equity, or sales), (d)
total shareholder return, (e) productivity ratios, (f) expense targets or
ratios, (g) revenue, (h) core income or net income, (i) core operating income or
net operating income, (j) operating profit or net operating profit, (k) gross or
operating margin, (l) return on operating revenue, (m) market share, (n) loan
volume, (o) loan delinquencies, (p) loan defaults, (q) loan credit indicators
(including FICO, co-borrower, payments made, GPA and graduation), (r) overhead
or other expense reduction, (s) charge-off levels, (t) deposit growth, (u)
margins, (v) operating efficiency, (w) economic value added, (x) customer or
employee satisfaction, (y) debt reduction, (z) capital targets, (aa)
consummation of acquisitions, dispositions, projects or other specific events or
transactions, (bb) liquidity, (cc) capital adequacy, (dd) ratio of nonperforming
to performing assets, (ee) ratio of common equity to total assets, or (ff)
regulatory compliance metrics.

Unless otherwise stated, such a Performance Goal need not be based upon an
increase or positive result under a particular business criterion and could
include, for example, maintaining the status quo or limiting economic losses
(measured, in each case, by reference to specific business criteria).  In
interpreting Plan provisions applicable to Qualified Performance Awards, it is
the intent of this Plan to conform with the standards of Code Section 162(m) and
Treasury Regulation § 1.162-27(e)(2)(i), as to grants to Covered Employees and
the Committee in establishing such goals and interpreting this Plan shall be
guided by such provisions.  Prior to the payment of any compensation based on
the achievement of Performance Goals applicable to Qualified Performance Awards,
the Committee must certify in writing that applicable Performance Goals and any
of the material terms thereof were, in fact, satisfied.  For this purpose,
approved minutes of the Committee meeting in which the certification is made
shall be treated as such written certification.  Subject to the foregoing
provisions, the terms, conditions and limitations applicable to any Qualified
Performance Awards made pursuant to this Plan shall be determined by the
Committee.  The Committee may provide in any such Performance Award that any
evaluation of performance may include or exclude certain events that occur
during a Performance Period including but not limited to: (i) amortization,
depreciation or impairment of tangible or intangible assets, (ii) litigation or
claim judgments or settlements, (iii) the effect of changes in tax law,
accounting principles or other laws or provisions affecting reported results,
(iv) accruals for reorganization and restructuring programs or reductions in
force or early retirement programs, (v) any unusual or infrequently occurring
items that may be defined in an objective and non-discretionary manner under or
by reference to U.S. Generally Accepted Accounting Principles, accounting
standards or other applicable accounting standards in effect from time to time
and/or in management’s

9

--------------------------------------------------------------------------------

 

discussion and analysis of financial condition and results of operations
appearing in the Company’s annual report to shareholders for the applicable
year, (vi) the sale of investments or non-core assets; (vii) discontinued
operations, categories or segments; (viii) investments, acquisitions or
dispositions; (ix) political, legal and other business interruptions (such as
due to war, insurrection, riot, terrorism, confiscation, expropriation,
nationalization, deprivation, seizure, and regulatory requirements); (x) natural
catastrophes; (xi) currency fluctuations; (xii) stock based compensation
expense; (xiii) early retirement of debt; (xiv) conversion of convertible debt
securities; and (xv) termination of real estate leases.

(iii)Adjustment of Performance Awards. Awards that are intended to qualify as
Performance Awards may not be adjusted upward. The Committee may retain the
discretion to adjust such Performance Awards downward, either on a formula or
discretionary basis or any combination, as the Committee determines.

9.Director Awards

The Outside Board has the sole authority to grant Director Awards from time to
time in accordance with this Paragraph 9.  Director Awards may consist of the
forms of Award described in Paragraph 8, with the exception of Incentive Stock
Options, may be granted singly, in combination, or in tandem and shall be
granted subject to such terms and conditions as specified in Paragraph 8.  Each
Director Award may, in the discretion of the Outside Board, be embodied in an
Award Agreement, which shall contain such terms, conditions, and limitations as
shall be determined by the Outside Board, in its sole discretion. The maximum
aggregate grant-date value of all Director Awards granted to any single Director
during any single calendar year shall be $650,000.

10.Award Payment; Dividends and Dividend Equivalents

(a)General.  Payment of Awards may be made in the form of cash or Common Stock,
or a combination thereof, and may include such restrictions as the Committee (or
the Outside Board, in the case of Director Awards) shall determine, including,
but not limited to, in the case of Common Stock, restrictions on transfer and
forfeiture provisions.  For a Restricted Stock Award, the certificates
evidencing the shares of such Restricted Stock (to the extent that such shares
are so evidenced) shall contain appropriate legends and restrictions that
describe the terms and conditions of the restrictions applicable thereto.  For a
Restricted Stock Unit Award that may be settled in shares of Common Stock, the
shares of Common Stock that may be issued at the end of the Restriction Period
shall be evidenced by book entry registration or in such other manner as the
Committee may determine.

(b)Dividends and Dividend Equivalents. Dividends and/or Dividend Equivalents
shall not be made part of any Options or SARs. Rights to (1) dividends will be
extended to and made part of any Restricted Stock Award and (2) Dividend
Equivalents may be extended to and made part of any Restricted Stock Unit Award
and Performance Unit Award, subject in each case to such terms, conditions and
restrictions as the Committee may establish; provided, however, that any such
dividends or Dividend Equivalents paid with respect to unvested Stock Awards,
including Stock Awards subject to Performance Goals shall be subject to the same
restrictions and/or Performance Goals as applicable, as the underlying Stock
Award.  

11.Option Exercise

The Exercise Price shall be paid in full at the time of exercise in cash or, if
permitted by the Committee and elected by the Participant, the Participant may
purchase such shares by means of the Company withholding shares of Common Stock
otherwise deliverable on exercise of the Award or tendering Common Stock valued
at Fair Market Value on the date of exercise, or any combination thereof.  The
Committee, in its sole discretion, shall determine acceptable methods for
Participants to tender Common Stock or other Awards.  The Committee may provide
for procedures to permit the exercise or purchase of

10

--------------------------------------------------------------------------------

 

such Awards by use of the proceeds to be received from the sale of Common Stock
issuable pursuant to an Award (including cashless exercise procedures approved
by the Committee involving a broker or dealer approved by the Committee).  The
Committee may adopt additional rules and procedures regarding the exercise of
Options from time to time, provided that such rules and procedures are not
inconsistent with the provisions of this Paragraph 11.

12.Taxes

The Company shall have the right to deduct applicable taxes from any Award
payment and withhold, at the time of delivery or vesting of cash or shares of
Common Stock under this Plan, an appropriate amount of cash or number of shares
of Common Stock or a combination thereof for payment of required withholding
taxes or to take such other action as may be necessary in the opinion of the
Company to satisfy all obligations for withholding of such taxes; provided,
however, that the number of shares of Common Stock withheld for payment of
required withholding taxes must equal no more than the maximum individual
statutory rate in the applicable jurisdiction, as determined in accordance with
generally accepted accounting principles.  The Committee may also permit
withholding to be satisfied by the transfer to the Company of shares of Common
Stock theretofore owned by the holder of the Award with respect to which
withholding is required.  If shares of Common Stock are used to satisfy tax
withholding, such shares shall be valued based on the Fair Market Value when the
tax withholding is required to be made.

13.Amendment, Modification, Suspension or Termination

The Board may amend, modify, suspend or terminate this Plan (and the Committee
may amend an Award Agreement) for the purpose of meeting or addressing any
changes in legal requirements or for any other purpose permitted by law, except
that (1) no amendment or alteration that would adversely affect the rights of
any Participant under any Award previously granted to such Participant shall be
made without the consent of such Participant and (2) no amendment or alteration
shall be effective prior to its approval by the shareholders of the Company to
the extent shareholder approval is otherwise required by applicable legal
requirements or the requirements of the securities exchange on which the
Company’s stock is listed, including any amendment that expands the types of
Awards available under this Plan, materially increases the number of shares of
Common Stock available for Awards under this Plan, materially expands the
classes of persons eligible for Awards under this Plan, materially extends the
term of this Plan, materially changes the method of determining the Exercise
Price of Options, deletes or limits any provisions of this Plan that prohibit
the repricing of Options or SARs, or decreases any minimum vesting requirements
for any Stock Award.

14.Assignability

Unless otherwise determined by the Committee (or the Outside Board in the case
of Director Awards) and expressly provided for in an Award Agreement, no Award
or any other benefit under this Plan shall be assignable or otherwise
transferable except (1) by will or the laws of descent and distribution or (2)
pursuant to a domestic relations order issued by a court of competent
jurisdiction that is not contrary to the terms and conditions of this Plan or
applicable Award and in a form acceptable to the Committee.  The Committee may
prescribe and include in applicable Award Agreements other restrictions on
transfer.  Any attempted assignment of an Award or any other benefit under this
Plan in violation of this Paragraph 14 shall be null and void.  Notwithstanding
the foregoing, no Award may be transferred for value or consideration.

15.Adjustments

(a)The existence of outstanding Awards shall not affect in any manner the right
or power of the Company or its shareholders to make or authorize any or all
adjustments, recapitalizations, reorganizations or other changes in the capital
stock of the Company or its business or any merger or consolidation of the
Company, or any issue of bonds, debentures, preferred or prior preference stock
(whether or not such issue is prior to, on a parity with or junior to the Common
Stock) or the dissolution or liquidation of the Company, or any sale or transfer
of

11

--------------------------------------------------------------------------------

 

all or any part of its assets or business, or any other corporate act or
proceeding of any kind, whether or not of a character similar to that of the
acts or proceedings enumerated above.

(b)In the event of any subdivision or consolidation of outstanding shares of
Common Stock, declaration of a dividend payable in shares of Common Stock or
other stock split, then (1) the number of shares of Common Stock reserved under
this Plan, (2) the number of shares of Common Stock covered by outstanding
Awards in the form of Common Stock or units denominated in Common Stock, (3) the
Exercise Price or other price in respect of such Awards, (4) the Stock-Based
Award Limitations, and (5) the appropriate Fair Market Value and other price
determinations for such Awards shall each be proportionately adjusted by the
Committee as appropriate to reflect such transaction.  In the event of any other
recapitalization or capital reorganization of the Company, any consolidation or
merger of the Company with another corporation or entity, the adoption by the
Company of any plan of exchange affecting the Common Stock or any distribution
to holders of Common Stock of securities or property (other than normal cash
dividends or dividends payable in Common Stock), the Committee shall make
appropriate adjustments to (i) the number and kind of shares of Common Stock
covered by Awards in the form of Common Stock or units denominated in Common
Stock, (ii) the Exercise Price or other price in respect of such Awards, (iii)
the appropriate Fair Market Value and other price determinations for such
Awards, and (iv) the Stock-Based Award Limitations to reflect such transaction;
provided that such adjustments shall only be such as are necessary to maintain
the proportionate interest of the holders of the Awards and preserve, without
increasing, the value of such Awards.

(c)In the event of a corporate merger, consolidation, acquisition of property or
stock, separation, reorganization or liquidation, the Committee may make such
adjustments to Awards or other provisions for the disposition of Awards as it
deems equitable, and shall be authorized, in its discretion, (1) to provide for
the substitution of a new Award or other arrangement (which, if applicable, may
be exercisable for such property or stock as the Committee determines) for an
Award or the assumption of the Award, regardless of whether in a transaction to
which Code Section 424(a) applies, (2) to provide, prior to the transaction, for
the acceleration of the vesting and exercisability of, or lapse of restrictions
with respect to, the Award and, if the transaction is a cash merger, provide for
the termination of any portion of the Award that remains unexercised at the time
of such transaction, or (3) to cancel any such Awards and to deliver to the
Participants cash in an amount that the Committee shall determine in its sole
discretion is equal to the fair market value of such Awards on the date of such
event, which in the case of Options or Stock Appreciation Rights shall be the
excess of the Fair Market Value of Common Stock on such date over the Exercise
Price of such Award.

(d)Notwithstanding anything to the contrary in Paragraph 15(c), the vesting of
any Stock Awards, Options or SARs shall be accelerated upon an event described
in Paragraph 15(c) only if the awards are not assumed by or substituted for
awards of the surviving or acquiring entity, and the acceleration of vesting of
any Performance-Based Equity Awards upon such event shall be adjusted for actual
performance and/or the fractional performance period through the date of the
event.

(e)No adjustment or acceleration pursuant to this Paragraph 15 shall be made in
a manner that results in noncompliance with the requirements of Code Section
409A, to the extent applicable. For purposes of Code Section 409A, the immediate
settlement of Awards whose vesting has been accelerated pursuant to the
provisions hereof or of Paragraph 16 below shall, to the extent required in
order to comply with Code Section 409A, conform to the requirements for a
termination and liquidation of the Plan and all outstanding Awards under the
Plan that are subject to Code Section 409A in accordance with Treasury
Regulation § 1.409A-3(j)(4)(ix)(B).

12

--------------------------------------------------------------------------------

 

16.Change of Control. Notwithstanding anything in Paragraph 15 to the contrary,
the provisions of this Paragraph 16 shall apply to an outstanding Award if a
Change in Control occurs.

(a)If a Change in Control triggered by clause (b) of the definition thereof
occurs and outstanding Awards are not assumed or continued by the acquiring or
surviving entity in the transaction, then upon consummation of the Change in
Control: (1) if an Award is a Time-Based Equity Award, it shall vest fully and
completely, any and all restrictions shall lapse, and (if an Option or SAR) it
shall be fully exercisable; or (2) if an Award is a Performance-Based Equity
Award, it shall vest based on the performance terms of the Award and based on
actual performance achieved to the date of the Change in Control.  The Committee
may adjust the performance goals of a Performance Award in its good faith
discretion to account for the shortened performance period.

(b)If a Change in Control triggered by clause (a) of the definition thereof
occurs, or if the acquiring or surviving entity in a Change in Control triggered
by clause (b) of the definition thereof assumes or continues the Award, then no
acceleration of vesting, exercisability and/or payment of an outstanding Award
shall occur in connection with the Change in Control; provided, however, that
individual Awards may provide for acceleration if the Participant’s employment
with the Company (or any Subsidiary), or with any acquiring or surviving entity
in the transaction (as the case may be), terminates in connection with the
Change in Control due to a qualifying termination of employment under the
circumstances provided in the Award, including (by way of example and not of
limitation) any termination of employment other than either (x) involuntary
termination by the Company, Subsidiary, or acquiring or surviving entity for
Cause, or (y) voluntary termination by the Participant other than due to
Retirement or Good Reason.

17.Restrictions

  No Common Stock or other form of payment shall be issued with respect to any
Award unless the Company shall be satisfied based on the advice of its counsel
that such issuance will be in compliance with applicable federal and state
securities laws.  Certificates evidencing shares of Common Stock delivered under
this Plan (to the extent that such shares are so evidenced) may be subject to
such stop transfer orders and other restrictions as the Committee may deem
advisable under the rules, regulations and other requirements of the Securities
and Exchange Commission, any securities exchange or transaction reporting system
upon which the Common Stock is then listed or to which it is admitted for
quotation and any applicable federal or state securities law.  The Committee may
cause a legend or legends to be placed upon such certificates (if any) to make
appropriate reference to such restrictions.

18.Unfunded Plan

This Plan is unfunded.  Although bookkeeping accounts may be established with
respect to Participants who are entitled to cash, Common Stock or rights thereto
under this Plan, any such accounts shall be used merely as a bookkeeping
convenience.  The Company shall not be required to segregate any assets that may
at any time be represented by cash, Common Stock or rights thereto, nor shall
this Plan be construed as providing for such segregation, nor shall the Company,
the Board or the Committee be deemed to be a trustee of any cash, Common Stock
or rights thereto to be granted under this Plan.  Any liability or obligation of
the Company to any Participant with respect to an Award of cash, Common Stock or
rights thereto under this Plan shall be based solely upon any contractual
obligations that may be created by this Plan and any Award Agreement, and no
such liability or obligation of the Company shall be deemed to be secured by any
pledge or other encumbrance on any property of the Company.  None of the
Company, the Board or the Committee shall be required to give any security or
bond for the performance of any obligation that may be created by this
Plan.  With respect to this Plan and any Awards granted hereunder, Participants
are general and unsecured creditors of the Company and have no rights or claims
except as otherwise provided in this Plan or any applicable Award Agreement.

13

--------------------------------------------------------------------------------

 

19.Code Section 409A

(a)Awards made under this Plan are intended to comply with or be exempt from
Code Section 409A, and ambiguous provisions hereof, if any, shall be construed
and interpreted in a manner consistent with such intent.  No payment, benefit or
consideration shall be substituted for an Award if such action would result in
the imposition of taxes under Code Section 409A.  Notwithstanding anything in
this Plan to the contrary, if any Plan provision or Award under this Plan would
result in the imposition of an additional tax under Code Section 409A, that Plan
provision or Award shall be reformed, to the extent permissible under Code
Section 409A, to avoid imposition of the additional tax, and no such action
shall be deemed to adversely affect the Participant’s rights to an Award.

(b)Unless the Committee provides otherwise in an Award Agreement, each
Restricted Stock Unit Award, Performance Unit Award or Cash Award (or portion
thereof if the Award is subject to a vesting schedule) shall be settled no later
than the 15th day of the third month after the end of the first calendar year in
which the Award (or such portion thereof) is no longer subject to a “substantial
risk of forfeiture” within the meaning of Code Section 409A.  If the Committee
determines that a Restricted Stock Unit Award, Performance Unit Award or Cash
Award is intended to be subject to Code Section 409A, the applicable Award
Agreement shall include terms that are designed to satisfy the requirements of
Code Section 409A.

(c)If the Participant is identified by the Company as a “specified employee”
within the meaning of Code Section 409A(a)(2)(B)(i) on the date on which the
Participant has a “separation from service” (other than due to death) within the
meaning of Treasury Regulation § 1.409A-1(h), any Award payable or settled on
account of a separation from service that is deferred compensation subject to
Code Section 409A shall be paid or settled on the earliest of (1) the first
business day following the expiration of six months from the Participant’s
separation from service, (2) the date of the Participant’s death, or (3) such
earlier date as complies with the requirements of Code Section 409A.

20.Awards to Foreign Nationals and Employees Outside the United States

The Committee may, without amending this Plan, (1) establish special rules
applicable to Awards granted to Participants who are foreign nationals, are
employed or otherwise providing services outside the United States, or both,
including rules that differ from those set forth in this Plan, and (2) grant
Awards to such Participants in accordance with those rules.

21.Governing Law

This Plan and all determinations made and actions taken pursuant hereto, to the
extent not otherwise governed by mandatory provisions of the Code or the
securities laws of the United States, shall be governed by and construed in
accordance with the laws of the State of Delaware.

22.Right to Continued Service or Employment

Nothing in this Plan or an Award Agreement shall interfere with or limit in any
way the right of the Company or any of its Subsidiaries to terminate any
Participant’s employment or other service relationship with the Company or its
Subsidiaries at any time, nor confer upon any Participant any right to continue
in the capacity in which he is employed or otherwise serves the Company or its
Subsidiaries.

23.Usage

Words used in this Plan in the singular shall include the plural and in the
plural the singular, and the gender of words used shall be construed to include
whichever may be appropriate under any particular circumstances of the
masculine, feminine or neuter genders.

14

--------------------------------------------------------------------------------

 

24.Headings

The headings in this Plan are inserted for convenience of reference only and
shall not affect the meaning or interpretation of this Plan.

25.Effectiveness

This Plan, as approved by the Board on April 7, 2014, became effective as of the
Effective Date.  This Plan shall continue in effect for a term of 10 years
commencing on the Effective Date, unless earlier terminated by action of the
Board.

The then sole shareholder of the Company approved this Plan on April 8,
2014.  The Company amended and restated the Plan on April 6, 2015, April 4,
2017, and again on May 24, 2018.

 

IN WITNESS WHEREOF, Navient Corporation has caused this Plan to be executed by
its duly authorized officer, effective as provided herein.

NAVIENT CORPORATION

 

 

 

 

 

 

 

 

By:

 

 

 

 

Mark L. Heleen

 

Executive Vice President, Chief Legal Officer & Secretary

 

15